Name: 2010/132/: Commission Decision of 2 March 2010 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of Trichoderma asperelleum (strain T34) and isopyrazam in Annex I to Council Directive 91/414/EEC (notified under document C(2010) 1099) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  information and information processing;  means of agricultural production;  chemistry;  marketing;  health
 Date Published: 2010-03-03

 3.3.2010 EN Official Journal of the European Union L 52/51 COMMISSION DECISION of 2 March 2010 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of Trichoderma asperelleum (strain T34) and isopyrazam in Annex I to Council Directive 91/414/EEC (notified under document C(2010) 1099) (Text with EEA relevance) (2010/132/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of European Union, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market (1), and in particular Article 6(3) thereof, Whereas: (1) Directive 91/414/EEC provides for the development of a Community list of active substances authorised for incorporation in plant protection products. (2) A dossier for the active substance Trichoderma asperellum (strain T34) was submitted by Biocontrol Technologies S.L. to the authorities of the United Kingdom on 22 April 2009 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For isopyrazam, a dossier was submitted by Syngenta Crop Protection AG to the authorities of the United Kingdom on 25 November 2008 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. (3) The United Kingdoms authorities have indicated to the Commission that, on preliminary examination, the dossiers for the active substances concerned appear to satisfy the data and information requirements set out in Annex II to Directive 91/414/EEC. The dossiers submitted appear also to satisfy the data and information requirements set out in Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substance concerned. In accordance with Article 6(2) of Directive 91/414/EEC, the dossiers were subsequently forwarded by the respective applicants to the Commission and other Member States, and were referred to the Standing Committee on the Food Chain and Animal Health. (4) By this Decision it should be formally confirmed at European Union level that the dossiers are considered as satisfying in principle the data and information requirements set out in Annex II and, for at least one plant protection product containing the active substance concerned, the requirements set out in Annex III to Directive 91/414/EEC. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The dossiers concerning the active substances identified in the Annex to this Decision, which were submitted to the Commission and the Member States with a view to obtaining the inclusion of those substances in Annex I to Directive 91/414/EEC, satisfy in principle the data and information requirements set out in Annex II to that Directive. The dossiers also satisfy the data and information requirements set out in Annex III to that Directive in respect of one plant protection product containing the active substance, taking into account the uses proposed. Article 2 The rapporteur Member State shall pursue the detailed examination for the dossiers referred to in Article 1 and shall communicate to the Commission the conclusions of its examinations accompanied by any recommendations on the inclusion or non-inclusion in Annex I to Directive 91/414/EEC of the active substances referred to in article 1 and any conditions for those inclusions as soon as possible and at the latest within a period of one year from the date of publication of this Decision in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 2 March 2010. For the Commission John DALLI Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. ANNEX ACTIVE SUBSTANCES CONCERNED BY THIS DECISION No Common Name, CIPAC Identification Number Applicant Date of application Rapporteur Member State 1 Trichoderma asperellum (strain T34) CIPAC-No: not relevant Biocontrol Technologies S.L. 22.4.2009 UK 2 Isopyrazam CIPAC-No: Syn-isomer: 683777-13-1 Anti-isomer: 683777-14-2 Syngenta Crop Protection AG 25.11.2008 UK